Citation Nr: 0920356	
Decision Date: 06/01/09    Archive Date: 06/09/09	

DOCKET NO.  05-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
and/or posttraumatic stress disorder.   

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2004, April 2005, and July 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, as well as a 
September 2008 decision by the VARO in Seattle, Washington.  

This case was previously before the Board in December 2007, 
at which time it was remanded for additional development.  
Subsequent to the Board's remand, the RO, in a rating 
decision of September 2008, granted service connection for 
bilateral hearing loss.  Accordingly, that issue, which was 
formerly on appeal, is no longer before the Board.  

Finally, based on a review of the Veteran's file, it would 
appear that, in addition to the issues currently on appeal, 
he seeks entitlement to an increased rating for service-
connected posttraumatic stress disorder.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  




FINDINGS OF FACT

1.  With the resolution of all reasonable doubt in the 
Veteran's favor, his hypertension is as likely as not 
causally related to service-connected posttraumatic stress 
disorder.  

2.  The Veteran's service-connected peripheral neuropathy of 
the right lower extremity is currently productive of no more 
than moderate incomplete paralysis of the sciatic nerve.  

3.  The Veteran's service-connected peripheral neuropathy of 
the left lower extremity is currently productive of no more 
than moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to, the result of, or 
aggravated by the service-connected posttraumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a and Part 4, Code 8520 (2008).  

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a and Part 4 Code 8520 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, including 
those offered during the course of a hearing before the 
undersigned Veterans Law Judge in July 2007, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows or 
fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for 
hypertension.  In pertinent part, it is contended that the 
Veteran's current hypertension is proximately due to and/or 
the result of service-connected diabetes mellitus, or, in the 
alternative, proximately due to, the result of, or aggravated 
by service-connected posttraumatic stress disorder.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, and hypertension becomes manifest to 
a degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
covers claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (September 7, 2006).  

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of hypertension.  In point of fact, as of the 
time of a service separation examination in July 1970, the 
Veteran's blood pressure was 128/60, and no pertinent 
diagnosis was noted.  However, in a rating decision of 
February 1986, the RO granted service connection for 
posttraumatic stress disorder, effective as early as July 16, 
1985, the date of receipt of the Veteran's claim for service 
connection.  

The Board observes that, in April 1995, serial blood pressure 
measurements were consistent with the presence of elevated 
systolic blood pressures.  Moreover, during the course of a 
period of private hospitalization for an unrelated medical 
problem in July 1999, the Veteran's blood pressure was 
147/91.  Significantly, during the course of private 
outpatient treatment in January 2002, the Veteran's blood 
pressure was 146/100, consistent with a clinical impression 
of new onset, mild hypertension.  

The Board acknowledges that, following VA medical 
examinations in January 2004 and August 2008, various VA 
examiners were of the opinion that the Veteran's essential 
hypertension could not be related to either his service-
connected diabetes mellitus or posttraumatic stress disorder 
without resorting to speculation.  However, in correspondence 
of early January 2006, the Veteran's private psychologist, 
who had been treating him since November of 2005, indicated 
that research findings supported a link between posttraumatic 
stress disorder and a certain vulnerability to hypertension.  
Moreover, it had been hypothesized that posttraumatic stress 
disorder might bring about structural chemical changes in the 
central nervous system, which might directly affect 
biological health.  Under the circumstances, it was her 
opinion that it was "feasible" that the Veteran's 
posttraumatic stress disorder could be associated with the 
development of hypertension, in particular, since the Veteran 
had been diagnosed with posttraumatic stress disorder in the 
years preceding the development of his hypertension.  

The Board acknowledges that, with reference to the 
aforementioned VA examinations in January 2004 and 
August 2008, the conclusion that an examiner or examiners is 
unable to provide an opinion without resorting to mere 
speculation does not, per se, amount to an opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Moreover, the Veteran's private psychologist has indicated 
that, based on certain research, and following her evaluation 
of the Veteran, it is at least plausible that the Veteran's 
hypertension is in some way causally related to his service-
connected posttraumatic stress disorder.  Under the 
circumstances, and with the resolution of all reasonable 
doubt in the Veteran's favor, the Board is of the opinion 
that the Veteran's hypertension is at least as likely as not 
proximately due to, the result of, or aggravated by his 
service-connected posttraumatic stress disorder.  
Accordingly, a grant of service connection for hypertension 
is in order.  

Increased Evaluations

Turning to the issue of increased evaluations for the 
Veteran's service-connected peripheral neuropathy of the 
right and left lower extremities, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria 
required for next higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while 
the Board must consider the Veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2(c) [Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  

In the present case, during the course of a private 
evaluation in February 2006, monofilament testing revealed a 
loss of protective threshold over portions of the Veteran's 
forefeet bilaterally, in particular, in the area of the 
hallux and surrounding tissues.  Also noted was the presence 
of very little sensation for sharp versus dull, as well as 
very little response to pain with pinwheel bilaterally over 
the plantar forefeet, indicative of almost complete loss of 
sensation for sharp discrimination.  

At the time of a subsequent VA peripheral nerve examination 
in April 2006, which examination, it should be noted, 
involved a full review of the Veteran's medical records, the 
Veteran gave a history of peripheral neuropathy of the 
bilateral lower extremities which had been becoming 
progressively worse.  However, when questioned, the Veteran 
denied any problem with paralysis or weakness, and either 
tremors or stiffness.  Numbness and paresthesias was 
reportedly present in both feet, though there was no evidence 
of any pain or dysesthesia.  

On physical examination, there was decreased vibratory sense 
as well as decreased pain and light touch in the right lower 
extremity.  Examination of the Veteran's left lower extremity 
was significant for the presence of a normal vibratory sense, 
though once again with decreased pain and decreased light 
touch.  At the time of examination, there was no evidence of 
any abnormal muscle tone or bulk.  Nor was there evidence of 
an abnormal plantar reflex.  Evaluation of deep tendon 
reflexes showed 2+ knee jerks on both the right and left, in 
conjunction with a 2+ ankle jerk on the right, and a 1+ ankle 
jerk on the left.  At the time of examination, there was no 
evidence of any motor loss.  Nor was there any evidence of 
paralysis or neuritis.  

During the course of a private neurological evaluation in 
April 2007, there was present an obviously diminished 
sensation/discrimination to sharp-dull stimuli bilaterally, 
which was most pronounced in the area from the rear foot to 
the toes.  The Veteran's distal legs were within normal 
limits, though his ankle showed a partial decrease to 
sensation.  Decreased sensation in the Veteran's feet was 
pronounced bilaterally, both dorsally and plantarly.  

As of the time of a recent VA neurological examination in 
August 2008, which examination, it should be noted, involved 
a full review of the Veteran's claims folder, the Veteran 
complained of worsening symptoms bilaterally, to include 
constant numbness in both feet, somewhat more intense at 
night, as well as an intermittent, "pins and needles" 
sensation bilaterally, accompanied by "burning," and a 
sensation of constant "coldness."  Also noted was a feeling 
of weakness in the feet when standing too long or walking too 
far.  

When questioned regarding the effect of his service-connected 
peripheral neuropathy on his occupation, the Veteran 
indicated that, while in the past, he had worked as a 
draftsman, he was currently retired.  Regarding his daily 
activities, the Veteran indicated that he avoided walking or 
standing for longer than 30 minutes, and could not run.  

On physical examination, sensation to light touch was normal 
for both the right and left leg and foot.  Sensation to 
pinprick was normal for the right and left legs, with the 
exception of all the toes of the feet, extending to the area 
just above the ankles.  There was normal sensation to 
vibration for the right and left knees, though with somewhat 
decreased sensation to vibration in the right and left 
ankles, and absent sensation in the right and left great 
toes.  At the time of examination, there was no increased 
sensitivity to touch in either leg or either foot.  Moreover, 
position sense was intact in the toes of both feet.  

Tests of motor strength showed right and left leg strength to 
be 5/5 for both legs on hip and knee flexion, as well as for 
ankle and great toe flexion.  No muscle wasting or atrophy of 
the legs was in evidence, nor was any joint affected by the 
Veteran's peripheral nerve condition.  The pertinent 
diagnosis noted was of peripheral neuropathy of the right and 
left lower extremities associated with diabetes mellitus.  In 
the opinion of the examiner, the Veteran's peripheral 
neuropathy was wholly sensory, with no objective findings of 
motor peripheral neuropathy.  

Pursuant to applicable law and regulation, a 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the sciatic nerve, with the term "incomplete paralysis" 
indicating a degree of lost or impaired function 
substantially less than the picture for complete paralysis, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree of paralysis.  An increased, which is to say, 
40 percent evaluation, under those same laws and regulations, 
requires demonstrated evidence of moderately severe 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a and Part 4, Code 8520 (2008).  

As is clear from the above, Veteran's service-connected 
peripheral neuropathy of the right and left lower extremities 
is, at present, no more than 20 percent disabling.  This is 
particularly the case given the fact that, based on the 
entire evidence of record, the Veteran's service-connected 
impairment of the sciatic nerve is wholly sensory.  
Significantly, as of the time of the aforementioned VA 
examination in August 2008, there was no evidence of any 
increased sensitivity to touch in either the right or left 
leg, or right or left foot.  Moreover, position sense was 
intact in the toes of both feet.  No muscle wasting or 
atrophy was present in either of the Veteran's legs, nor was 
any joint affected by the Veteran's peripheral nerve 
condition.  

Under the circumstances, the Board is of the opinion that the 
respective 20 percent evaluations currently in effect for 
peripheral neuropathy of the right and left lower extremities 
is appropriate, and that increased ratings are not warranted.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomatology 
attributable to his service-connected peripheral neuropathy 
of the right and left lower extremities has remained 
relatively stable.  In any case, based on a review of the 
entire evidence of record, the Board is of the opinion that, 
throughout the time period that the Veteran's increased 
rating claims have been pending, symptomatology attributable 
to his peripheral neuropathy of the right and left lower 
extremities has not, in fact, undergone varying and distinct 
levels of severity.  

Moreover, the Board has given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) governing the 
requirements for an extraschedular evaluation.  However, to 
date, there exists no evidence that, due exclusively to the 
Veteran's service-connected peripheral neuropathy of the 
right and left lower extremities, he has experienced the 
marked interference with employment and/or frequent periods 
of hospitalization necessary to render impracticable the 
application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service.  In point of fact, by the Veteran's own 
admission, he is at present retired.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer's 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in  
November 2003 and February 2005, as well as in February 2006 
and February 2008.  In those letters, VA informed the Veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  The Veteran was further advised that, 
in order to substantiate his claim for service connection on 
a secondary basis, he needed to show that the disability in 
question was in some way proximately due to, the result of, 
or aggravated by a service-connected disability or 
disabilities.  Finally, the Veteran was advised that, in 
order to substantiate his claim for an increased rating, he 
needed to demonstrate that his service-connected disability 
had undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative have alleged any prejudice resulting from 
error on the part of the VA.  See Shinseki v. Sanders, 556 
U.S. ___ (2009); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for hypertension is granted.  

An evaluation in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.  

An evaluation in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


